Memorandum:
Defendant appeals from a resentence upon his conviction of three counts of rape in the third degree (Penal *1554Law § 130.25 [2]). Defendant’s contentions regarding the severity of his resentence are encompassed by the valid waiver of the right to appeal from the resentence (see People v Lopez, 6 NY3d 248, 256 [2006]). Contrary to defendant’s contention, the waiver of the right to appeal at the time of the plea is not subject to our review inasmuch as he did not appeal from the judgment, and the resentence occurred more than 30 days after the original sentence (see CPL 450.30 [3]). We nevertheless note, however, that defendant’s contention that Supreme Court imposed an aggregate period of 30 years of postrelease supervision is not supported by the record (cf. People v Kennedy, 78 AD3d 1477, 1479 [2010], lv denied 16 NY3d 798 [2011]). As defendant has failed to recognize, the periods of postrelease supervision imposed on the consecutive terms of imprisonment “shall merge with and be satisfied by discharge of the period of post[ ]release supervision having the longest unexpired time to run” (Penal Law § 70.45 [5] [c]).
Although defendant does not challenge the legality of the sentence, the court was required to impose determinate terms of imprisonment in “whole or half years” (Penal Law § 70.80 [3]), and we cannot allow the illegal sentences of 2 Vs years of imprisonment imposed on each count to stand (see Kennedy, 78 AD3d at 1479; see generally People v March, 89 AD3d 1496 [2011]). We therefore reverse the resentence and remit the matter to Supreme Court for a further resentencing. Present— Scudder, EJ., Centra, Garni, Lindley and Martoche, JJ.